DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,3,5-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sista et al. (US 2011/0091989).
Sista discloses a method of operating an electrowetting on dielectric (EWOD) device comprising the steps of: 
inputting a sample droplet (1110) into the EWOD device (fig. 11a-11d), wherein the sample droplet includes a mixture of particles including first particles (magnetic, 
inputting a collection droplet (1118) into the EWOD device (para 135;141-144); 
performing an electrowetting operation to bring the sample droplet into contact with the collection droplet (fig. 11A-11B; para  145-146); 
at an initial time (time period when the collection droplet is placed on the EWOD device and moved to interact with the sample droplet 1110), initiating a process of particle separation by which a portion of the sample droplet is introduced into the collection droplet (fig. 11b), wherein the first particles (1114) move through the collection droplet at a rate different (magnetically moved, the nonmagnetic drops do not move while the magnetic particles move) from the second particles (1116); and 
after a time interval from the initial time (fig. 11c to fig. 11d shows the time interval where the particles are separated and then the time period ends when the two droplets are separated in fig. 11d), performing an electrowetting operation to segment a leaving droplet from the collection droplet (fig. 11c), wherein the leaving droplet has a higher concentration of the first particles relative to the second particles as compared to a concentration of the first particles relative to the second particles in the sample droplet at the initial time (fig. 11c-11d shows the separation of the different particles);
wherein performing an electrowetting operation to bring the sample droplet into contact with the collection droplet comprises merging the sample droplet and the collection droplet (see fig. 11b), and the separation process comprises diffusion of the first and second particles of the sample droplet into the collection droplet (see fig. 11b which shows particles 916 moving into the merged fluid; para 145), and the separation 
Regarding claim 3, wherein the electrowetting operation to merge the sample droplet and the collection droplet minimizes bulk disturbance and convective mixing of the sample droplet and the collection droplet.  The two droplets are merged in a controlled manner by the electrodes.    
Regarding claim 4, wherein performing an electrowetting operation to bring the sample droplet into contact with the collection droplet comprisesPage 2 of 7Attorney Docket No: SLSLP0137US forming a droplet interface bilayer (DIB) at an interface of the sample droplet and the collection droplet, and the separation process comprises selective movement of either the first particles or the second particles across the DIB.  The droplet interface bilayer is being interpreted ast the contact point between the two droplets seen in fig. 11b which would occur at the center at the magnet 114.  Fig. 11c shows a perfect split of particles in respective droplet after particle migration.
Regarding claim 5, wherein the separation process includes applying a gradient within the collection droplet or between the sample droplet and the collection droplet.  
Regarding claim 6, wherein the gradient is a voltage gradient formed by electrodes located within the EWOD device.  The principle of EWOD is that a gradient is formed by the electrodes to move the fluids as seen in para 10.
Regarding claim 7, wherein the separation process includes electrophoresis (para 182) or dielectrophoresis.  
Regarding claim 8, further comprising performing an electrowetting operation to transfer the leaving droplet to another location on the EWOD device for downstream processing.   Fig. 6 shows a plurality of drops being moved across the EWOD device. 
Regarding claim 9, wherein the time interval is in a range of five seconds to ten hours (para 41 ,91, 105).  
Regarding claim 10, wherein inputting the sample droplet comprises performing an electrowetting operation to prepare the sample droplet from source droplets within the EWOD device.   See fig. 6 which shows sample and reagent supply that feed to electrodes 605, this would be interpreted as an electrowetting operation to prepare the droplets within the EWOD device. 
Regarding claim 11, wherein preparing the sample droplet comprises mixing a source sample with an agent within the EWOD device, and the agent digests the source sample into the first and second particles.   Para 143 discloses a droplet 118 induces a chemical change such as a pH change that causes magnetically non-responsive beads 114 to clump within the droplet 1110.    

Regarding claim 13, wherein the first and/or second particles comprise a protein or a nucleic acid (para 21).  
Regarding claim 14, wherein the sample droplet includes a fluorescent dye, and the method further comprises measuring a fluorescence intensity of the leaving droplet.  (para 39,107)
Regarding claim 15, wherein the leaving droplet is utilized as the sample droplet in a subsequent separation process performed in accordance with any of claims 1-14. (para 146-148)  
Regarding claim 16, wherein the separation process is sequentially repeated, and each subsequently separated leaving droplet becomes the sample droplet for a next subsequent separation process (para 12, 116,181).  
Regarding claim 17, Sista discloses a microfluidic system comprising:
an electro-wetting on dielectric (EWOD) device comprising an element array configured to receive liquid droplets, the element array comprising a plurality of individual array elements (fig. 11a-11d, ref. 110); 
wherein liquid droplets include a sample droplet comprising a mixture of particles including first particles (magnetic particles 1116) and second particles (non-magnetic particles 1114) that are different from each other, and a collection droplet (1118); and 
a control system (para 9, 191) configured to perform electrowetting operations by controlling actuation voltages applied to the element array to perform manipulation 
wherein the control system is configured to perform the steps of:  
performing an electrowetting operation to bring the sample droplet into contact with the collection droplet (fig. 11A-11B; para  145-146); 
at an initial time (time period when the collection droplet is placed on the EWOD device and moved to interact with the sample droplet 1110), initiating a process of particle separation by which a portion of the sample droplet is introduced into the collection droplet (fig. 11b), wherein the first particles (1114) move through the collection droplet at a rate different (magnetically moved, the nonmagnetic drops do not move while the magnetic particles move) from the second particles (1116); and 
after a time interval from the initial time (fig. 11c to fig. 11d shows the time interval where the particles are separated and then the time period ends when the two droplets are separated in fig. 11d), performing an electrowetting operation to segment a leaving droplet from the collection droplet (fig. 11c), wherein the leaving droplet has a higher concentration of the first particles relative to the second particles as compared to a concentration of the first particles relative to the second particles in the sample droplet at the initial time (fig. 11c-11d shows the separation of the different particles),
and the separation process comprises diffusion of the first and second particles of the sample droplet into the collection droplet until there is sufficient separation of the first and second particles to form the leaving droplet having the higher concentration of the first particles relative to the second particles (para 48 describes the target substance capture operation my yield a droplet including the bead, where the droplet has a total 
Regarding claim 18, wherein the EWOD device further comprises an electrode arrangement (fig. 11-a11d, ref. 110 are electrodes), and the separation process includes forming a voltage gradient with the electrode arrangement within the collection droplet or between the sample droplet and the collection droplet (para 145, voltage gradient applied to the electrode arrangement moves the droplet).  
Regarding claim 19, wherein the control system is configured to merge the sample droplet and the collection droplet in a manner that minimizes bulk disturbance and convective mixing of the sample droplet and the collection droplet.  The control system (para 9,191) controls the voltage to each electrode for moving the fluids and also the turning on the magnet (114).
Regarding claim 20, Sista discloses non-transitory computer-readable medium storing program code (para 191) which is executed by a processing device for controlling actuation voltages applied to array elements of an element array of an electro-wetting on dielectric (EWOD) device comprising an element array configured to receive liquid droplets, the element array comprising a plurality of individual array elements and wherein the liquid droplets include a sample droplet comprising a mixture of particles including first particles and second particles that are different from each other, and a collection droplet;Page 5 of 7Attorney Docket No: SLSLP0137US the program code being executable by the processing device (191) to perform the steps of: performing an electrowetting operation to bring the sample droplet into contact with the collection droplet (fig. 11A-11B; para  145-146); 

after a time interval from the initial time (fig. 11c to fig. 11d shows the time interval where the particles are separated and then the time period ends when the two droplets are separated in fig. 11d), performing an electrowetting operation to segment a leaving droplet from the collection droplet (fig. 11c), wherein the leaving droplet has a higher concentration of the first particles relative to the second particles as compared to a concentration of the first particles relative to the second particles in the sample droplet at the initial time (fig. 11c-11d shows the separation of the different particles),
and the separation process comprises diffusion of the first and second particles of the sample droplet into the collection droplet until there is sufficient separation of the first and second particles to form the leaving droplet having the higher concentration of the first particles relative to the second particles (para 48 describes the target substance capture operation my yield a droplet including the bead, where the droplet has a total amount and/or concentration of the substance which is greater than the initial amount and/or concentration of the substance.  Therefore Sista discloses that the first particles are greater than the second particles in respective droplets. Para 187). 
Regarding claim 21, fig. 24 shows an elongated droplet relative to the sample droplet.  Fig. 3a-3e shows elongated droplet 130.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sista et al. (US 2011/0091989) in view of Walsh (US 2016/0310947).
Sista teaches a method of operating an electrowetting on a dielectric (EWOD) device as seen above.
Sista does not teach a lipid bilayer formed at the interface of the sample droplet and the collection droplet.  
Walsh is directed to a method and device that controls the interaction between fluid compartments in a fluid flow that comprises providing a first phase within a fluid conduit, enclosing within the first phases a separation compartment of a second phase that is immiscible with first phase, providing at least one reagent compartment of a third phase that is immiscible with the second phase; and arranging the compartments such that at least one of the separating compartment and the at least one reagent compartment has a length equal to or greater than the conduit diameter.  Walsh provides a lipid bilayer to control diffusion between the compartments as disclosed in para 10, 123, 130, 174).  It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Sista to use a lipid bilayer to control which .

Response to Arguments
Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive.  Applicant argues, “In Sista, the separation only works on magnetically responsive particles and thus a magnetic field must be employed to achieve the desired separation. It does appear that in Sista there may be at least some initial differential diffusion of the magnetically responsive versus non-magnetically responsive beads (see Sista at paragraph [0145] and Fig. 11C), but this initial diffusion is not sufficient to enable actual segmenting of the analogous leaving droplet without the subsequent application of the magnetic field - again, Sista requires the magnetic field for separation and thus can only separate magnetically active versus non-magnetically active particles. To the extent some diffusion may occur at all in Sista, Sista still does not teach the claim feature of the amended independent claims that diffusion occurs "until there is sufficient separation of the first and second particles to form the leaving droplet having the higher concentration of the first particles relative to the second particles."  The instant claims do not preclude using a magnet to separate particles.  Sista separates a first particle from a second particle and further discloses that the first particle or the second particle can be adjusted to increase or decrease the first particle or second particle concentration in each separated droplet (para 48,187). 
Applicant argues, “New dependent claim 21 recites "the collection droplet is an elongated droplet relative to the sample droplet." As described in the current application, the use of an elongated collection droplet is advantageous by providing a greater distance for separation by diffusion along the collection droplet, and the elongated shape further facilitates segmenting and separation of the leaving droplets. The elongated collection droplet 10, for example, is depicted in Application Fig. 7 above. (See, e.g., Application at page 16, lines 1-15; page 18, lines 1-15; Figs. 7 and 8; embodiment of Figs. 10-13.) Sista does not employ an elongated collection droplet and thus does not operate with the advantages referenced in the current application.”  Fig. 24 shows an elongated droplet relative to the sample droplet.  Fig. 3a-3e shows elongated droplet 130.
Applicant argues with respect to claim 4, “There is no teaching is Sista, however, as clarified by the current amendment, of the formation of a lipid bilayer being DIB formed at the droplet interface to impart selective movement of particles across the DIB from the sample droplet to the collection droplet.”  A new rejection can be seen that address the lipid bilayer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797